UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 UNITED STATES OF AMERICA                                         :
                                              Plaintiff,          :
                                                                  :     15 Cr. 174-02 (LGS)
                            -against-                             :
                                                                  :     ORDER AMENDING
 LUDWIG CRISS ZELAYA ROMERO,                                      :       PRESENTENCE
                                              Defendant,          :   INVESTIGATION REPORT
 ------------------------------------------------------------     X
LORNA G. SCHOFIELD, District Judge:

        As discussed at the sentencing of Defendant Ludwig Criss Zelaya Romero on May 10, 2021, it is

hereby ORDERED that the Presentence Investigation Report last revised on June 25, 2019, is amended

as follows:

        1) Paragraph 43 shall be amended to reflect Olga Romero as Defendant’s maternal aunt.

        2) Paragraph 46 shall be amended to read: “According to the defendant, in 2003, he commenced

              a romantic relationship with Zelaya Cruz. Their relationship produced one daughter. [NAME

              OF MINOR CHILD REDACTED IN THIS ORDER], age 15, a student who resides with

              Ms. Cruz in Louisiana. Zelaya Romero related that his relationship with Ms. Cruz dissolved

              as a result her relocating to the U.S. They are aware of the defendant’s legal predicament

              and communicate with him regularly by telephone.”

        3) Paragraph 47 shall be amended reflect that Defendant’s child is his daughter and not his son.

        4) A copy of this Order shall be appended to all copies of the Presentence Investigation Report

              and made a part thereof.


Dated: May 10, 2021
New York, New York
